Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-3 are pending.
The prior art submitted on October 01, 2019 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (2002/0005314).
 With respect to claim 1, Takehara et al. disclose an automatic steering control device for a vehicle including an electric power steering motor (see figure 2, item 22), which includes a steering angle change amount detector configured to detect a steering angle change amount that acts on a steered wheel (see at least paragraphs 0014-0018, 
Takehara et al. disclose the claimed invention as discuss above except for the when it is determined by the disturbance determinator that the steering angle change amount is within an allowable steering angle change range and the yaw change amount is outside an allowable yaw change range.  However, Takehara et al. do suggest the controlling of the yaw overshoot, i.e, when the yaw is outside the allowable change range.  It would have been obvious to an ordinary skill in the art at the time the invention was made to realize that when the yaw change is exceed the acceptance range, the counter torque is generated to suppress or cancelling the yaw overshoot.
With respect to claim 2, Takehara et al. disclose a control gain setting unit configured to set, when it is determined by the disturbance determinator that the steering angle change amount is outside the allowable steering angle change range, a control gain of a feedback control system for the electric power steering motor to a higher value so as to suppress the steering angle change amount (see at least the abstract, paragraphs 0013, 0015, 0018, 0029, 0024, 0026, 0027, 0031, 0033, 0047, 0051, 0053, 0055, 0058-0062, 0078 and 0079).
With respect to claim 3, the limitations of this claim have been noted in the rejections above.  It is therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Yasui et al. (2007/0294011), Wu et al. (2008/0036296), Yamazaki (2008/0047775), Yamashita et al. (2009/0069979), Marur et al. (2011/0288716), Hosaka (2013/0320781), Kezobo et al. (2014/0058630), Agarwal et al. (2015/0377215) and Takaso et al. (2017/0158238).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 








									

								
May 19, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661